NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio (US 2011/016962 A1, cited by the applicants).
Regarding Claim 1, DiFoggio teaches a fluid sensor (fig.1; para.[0007]-[0009], [0017]-[0034], [0039]), comprising: a housing structure (fig.1; element 110) forming a cavity (fig.1; element 120), an IR emitter (fig.1; element 130) optically coupled to the housing structure and configured for emitting an IR radiation in the cavity (the molecular transitions in the context of oil production are commonly in the infrared spectral region, for example, a laser [0020]-[0021], and [0026] discloses a window 140 made of silicon or germanium will transmit infrared light but will act as a shiny reflector (mirror) for visible light so that IR radiation is considered to be implicitly disclosed), and an inertial detection sensor (fig.1; element 160) mechanically coupled to the housing structure for sensing the mechanical pulse in the housing structure ([0032]: “the vibration may be measured directly from the wall of the vessel 110 by sensor 160”). 
As to the limitation, “wherein the IR radiation has a center wavelength for providing an interaction of the IR radiation with a target fluid resulting in a temperature change in the cavity or in the housing structure which effects a mechanical pulse in the housing structure” DiFoggio teaches in [0007]: “estimating at least one property of a fluid sample obtained from a well bore using the absorption of light of a specific wavelength that is pulsed on and off at a desired frequency to generate photoacoustic vibrations”; in [0025]: “The electromagnetic radiation source induces pulses in the fluid by providing energy at a specific wavelength of electromagnetic radiation that will be absorbed by at least one selected substance in the fluid 120”; and in [0031 & [0039]: “the pulsed electromagnetic radiation source 130, while having a wavelength corresponding to the desired substance for detection within the fluid 120”.
DiFoggio discloses a specific wavelength instead of a center wavelength.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of DiFoggio to arrive at the instant invention because “a specific wavelength” could be “a center wavelength” as the center is a specific position/value. Thus, DiFoggio implicitly teaches the limitation. 

Regarding Claim 2, the fluid sensor according to claim 1 is taught by DiFoggio.
DiFoggio further teaches the interaction of the IR radiation with the target fluid is an absorption of the IR radiation by the target fluid, wherein the absorption of the IR radiation by the target fluid results in the temperature change of the target fluid ([0022] discloses “Such stimulation can include, for example, absorption that absorption of the light by the molecule to change an energy state of the molecule. During such rearrangement, heat, light, volume changes and other forms of energy can dissipate into an environment surrounding the molecule.).
DiFoggio does not explicitly teach that the absorption of the IR radiation by the target fluid results in the temperature change of the target fluid and consequently in a pressure change in the cavity, which effects the mechanical pulse in the housing structure.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the DiFoggio art to arrive at the instant invention because [0022] discloses “Such stimulation can include, for example, absorption that absorption of the light by the molecule to change an energy state of the molecule. Second, an excited state structure of the stimulated molecule rearranges. During such rearrangement, heat, light, volume changes and other forms of energy can dissipate into an environment surrounding the molecule. Such forms of energy cause expansion or contraction of materials within the environment.” With this changing in heat the internal energy of the molecules increases and consequently the pressure changes/increases and mechanical pulses or vibrations generated. Thus, the limitation is implicitly taught by DiFoggio.
Regarding Claim 3, the fluid sensor according to claim 1 is taught by DiFoggio.
DiFoggio further teaches the interaction of the IR radiation with the target fluid is an absorption of the IR radiation by the target fluid, wherein which results in the temperature change in the housing structure ([0022] discloses “Such stimulation can include, for example, absorption that absorption of the light by the molecule to change an energy state of the molecule. During such rearrangement, heat, light, volume changes and other forms of energy can dissipate into an environment surrounding the molecule.).
DiFoggio does not explicitly teach that a heating of the housing structure is inversely proportional to the absorption of the IR radiation by the target fluid.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the DiFoggio art to arrive at the instant invention because [0022] discloses “Such stimulation can include, for example, absorption that absorption of the light by the molecule to change an energy state of the molecule. Second, an excited state structure of the stimulated molecule rearranges. During such rearrangement, heat, light, volume changes and other forms of energy can dissipate into an environment surrounding the molecule. Such forms of energy cause expansion or contraction of materials within the environment.” In combination of DiFoggio’s teaching and basic teaching of Physics, when the radiation is projected in the cavity, entirely or a part of the energy of the radiation is absorbed by the molecules and remaining of the energy is either absorbed by the cavity walls or reflected beams. If the molecules absorb more energy, les radiations can be reached to the cavity walls and absorbed therein and vice versa. Thus, the heating of the housing structure is inversely proportional to the absorption of the IR radiation by the target fluid.  

Regarding Claim 4, the fluid sensor according to claim 3 is taught by DiFoggio.
DiFoggio does not explicitly teach that the heating of the housing structure by the IR radiation is reduced by an amount of IR radiation absorption of the target fluid. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the DiFoggio art to arrive at the instant invention because [0022] discloses “Such stimulation can include, for example, absorption that absorption of the light by the molecule to change an energy state of the molecule. Second, an excited state structure of the stimulated molecule rearranges. During such rearrangement, heat, light, volume changes and other forms of energy can dissipate into an environment surrounding the molecule. Such forms of energy cause expansion or contraction of materials within the environment.” In combination of DiFoggio’s teaching and basic teaching of Physics, when the radiation is projected in the cavity, entirely or a part of the energy of the radiation is absorbed by the molecules and remaining of the energy is either absorbed by the cavity walls or reflected beams. If the molecules absorb more energy, les radiations can be reached to the cavity walls and absorbed therein and vice versa. Thus, the heating of the housing structure by the IR radiation is reduced by an amount of IR radiation absorption of the target fluid.   

Regarding Claim 5, the fluid sensor according to claim 1 is taught by DiFoggio.
DiFoggio further teaches that the housing structure comprises a mechanical pulse amplification structure for providing a mechanical amplification of the mechanical pulse in the housing structure (using flexural resonator 150 to amplify the vibrations, [0034]), wherein the amplification of the mechanical pulse INF 2019 P 55595 US-31-depends on the temperature change of the housing structure or a region of the housing structure, which is thermally coupled to the mechanical pulse amplification structure ([0022]; [0032]).  

Regarding Claim 6, the fluid sensor according to claim 1 is taught by DiFoggio.
DiFoggio further teaches that the inertial detection sensor comprises an accelerometer [0037] configured to provide a detector output signal based on an amplitude of the mechanical pulse of the housing structure which is received by the inertial detection sensor mechanically coupled to the housing structure [0037].  

Regarding Claim 7, the fluid sensor according to claim 6 is taught by DiFoggio.
DiFoggio further teaches that the accelerometer comprises a piezo- electrical sensor structure and/or a capacitive sensor structure for sensing the mechanical pulse in the housing structure ([0019]: A well-suited material for an acoustic detection device may be piezoelectric crystal quartz. [0033]: In aspects where the acoustic detection device 150 generates electrical energy, due to the inclusion of a piezoelectric material in the acoustic detection device 150, the sensor 160 may placed in electrical communication with the second member 154.).  

Regarding Claim 8, the fluid sensor according to claim 1 is taught by DiFoggio.
DiFoggio does not explicitly teach that the inertial detection sensor comprises a suspended mechanical sensor structure which has a mechanical resonance frequency in the range between 5 Hz and 25 kHz, in particular between 5 Hz and 100 Hz.  
However, DiFoggio teaches that in order to produce a series of sound waves or photoacoustic signals, the light is pulsed or modulated, at half the resonant frequency, f, of the acoustic resonator [0023]. Further, when using a detector or detection device that responds to vibrations in a narrow frequency band (i.e., resonance frequency), it may be desirable for the portion of the device that may resonate to have an increased mechanical moment in a direction responsive to the vibration [0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the DiFoggio art to arrive at the instant invention because DiFoggio’s sensor generates frequency at half the resonant frequency, f, of the acoustic resonator, and one of ordinary skill in the art may have detection sensor which has a mechanical resonance frequency in the range between 5 Hz and 25 kHz, in particular between 5 Hz and 100 Hz according to the requirement.

Regarding Claim 14, the fluid sensor according to claim 1 is taught by DiFoggio.
DiFoggio further teaches that a processing circuit for providing a time varying or pulsed excitation signal to the IR emitter [0026] and for reading out the inertial detection sensor for providing a fluid sensor output signal providing an information on a concentration of a target fluid component in an environmental fluid ([0024]; [0026]; [0038]; [0039]).  

Regarding Claim 15, the fluid sensor according to claim 1 is taught by DiFoggio.
DiFoggio does not explicitly teach that the housing structure comprises a fluid access to the cavity for an environmental fluid comprising a target fluid component. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the DiFoggio art to arrive at the instant invention because para.[0039] discloses a fluid may be pumped or extracted from a formation into a vessel for testing for the presence or concentration of one or more selected substances. Thus, a fluid access to the vessel is implicitly taught by DiFoggio.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio as applied to claim 1 above, and further in view of Kanemoto (US 2015/0247877 A1).
Regarding Claim 9, the fluid sensor according to claim 1 is taught by DiFoggio.
DiFoggio further teaches that the inertial detection sensor is mechanically coupled to the housing (shown in Fig.1).
DiFoggio does not teach that the housing structure comprises a lid structure which is mechanically coupled to a substrate.
However, Kanemoto teaches a composite sensor that includes an angular velocity sensor element, an acceleration sensor element [Abstract], wherein the substrate 11 and the lid body 16 form a space 17 for housing the angular velocity sensor element 100 and the acceleration sensor element 200 [0056].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DiFoggio’s sensor housing with the teaching of Kanemoto and incorporate a substrate and a lid since it is known in the art to use a substrate and a lid in the sensor housing. 

Regarding Claim 10, the fluid sensor according to claim 1 is taught by DiFoggio.
As to the limitation, “the fluid sensor further comprising: a plurality of inertial detection sensors which are mechanically coupled to the housing structure for sensing the mechanical pulse in the housing structure,” DiFoggio teaches in [0032]: “the vibration may be measured directly from the wall of the vessel 110 by sensor 160”. Thus, vibration or mechanical pulse in the housing structure is measured by DiFoggio. DiFoggio further teaches in [0005] “A number of downhole devices placed in close proximity to the drill bit measure certain downhole operating parameters associated with the drill string. Such devices typically include sensors for measuring downhole temperature and pressure, azimuth and inclination measuring devices and a resistivity measuring device to determine the presence of hydrocarbons and water.” DiFoggio further discloses in [0037] “a typical testing unit, which can have at least one sensor 414 to sense downhole characteristics of the borehole, the bit, and the reservoir, with such sensors being well known in the art.” Thus, DiFoggio teaches usage of plurality of inertial detection sensors which one of ordinary skill in the art can mechanically couple to the housing structure for sensing the mechanical pulse or vibration in the housing structure. 
In any event, Kanemoto teaches a composite sensor that includes an angular velocity sensor element, an acceleration sensor element [Abstract], wherein the substrate 11 and the lid body 16 form a space 17 for housing the angular velocity sensor element 100 and the acceleration sensor element 200 [0056].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DiFoggio’s sensor with the teaching of Kanemoto regarding usage of plurality of sensors since it is well known in the art to use plurality of sensors in order to measure different parameters associated with the fluid.

Regarding Claim 11, the fluid sensor according to claim 10 is taught by DiFoggio in view of Kanemoto.
DiFoggio in view of Kanemoto further teach at least one of the plurality of inertial detection sensors is arranged at the housing structure within the cavity or at least one of the plurality of inertial detection sensors is arranged at the housing structure outside to the cavity (DiFoggio: [0005] discloses “A number of downhole devices placed in close proximity to the drill bit measure certain downhole operating parameters associated with the drill string. Such devices typically include sensors for measuring downhole temperature and pressure, azimuth and inclination measuring devices and a resistivity measuring device to determine the presence of hydrocarbons and water.” DiFoggio: [0037] discloses “a typical testing unit, which can have at least one sensor 414 to sense downhole characteristics of the borehole, the bit, and the reservoir, with such sensors being well known in the art.” Thus, DiFoggio teaches usage of plurality of sensors which one of ordinary skill in the art can arrange at the housing structure within the cavity (Fig.1) or at least one of the plurality of inertial detection sensors is arranged at the housing structure outside to the cavity. Further, Kanemoto teaches usage of plurality of sensors [0056]). 

Regarding Claim 12, the fluid sensor according to claim 10 is taught by DiFoggio in view of Kanemoto.
DiFoggio in view of Kanemoto further teach at least one of the plurality of inertial detection sensors is arranged at the housing structure within the cavity and at least one of the plurality of inertial detection sensors is arranged at the housing structure outside to the cavity (DiFoggio: [0005] discloses “A number of downhole devices placed in close proximity to the drill bit measure certain downhole operating parameters associated with the drill string. Such devices typically include sensors for measuring downhole temperature and pressure, azimuth and inclination measuring devices and a resistivity measuring device to determine the presence of hydrocarbons and water.” DiFoggio: [0037] discloses “a typical testing unit, which can have at least one sensor 414 to sense downhole characteristics of the borehole, the bit, and the reservoir, with such sensors being well known in the art.” Thus, DiFoggio teaches usage of plurality of sensors which one of ordinary skill in the art can arrange at least one of the plurality of inertial detection sensors is arranged at the housing structure within the cavity and at least one of the plurality of inertial detection sensors is arranged at the housing structure outside to the cavity in order to detect different above mentioned parameters at different places of interest. Further, Kanemoto teaches usage of plurality of sensors [0056]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio as applied to claim 1 above, and further in view of Meringdal (US 6,474,168 B1).
Regarding Claim 13, the fluid sensor according to claim 1is taught by DiFoggio.
DiFoggio does not teach a differential pressure sensor arranged in the cavity of the housing structure to provide a further detector output signal based on the pressure change generated in the cavity of the housing structure by means of the IR radiation.  
However, Meringdal teaches a differential pressure sensor arranged in the cavity of the housing structure to provide a further detector output signal based on the pressure change generated in the cavity of the housing structure by means of the IR radiation ((col.1; lines 31-40)  discloses “In order to manufacture an absolute pressure sensor with a differential sensor as a starting point, one has to provide a substantially closed chamber with a reference fluid on one side of the diaphragm. The volume of this chamber is called the reference volume. The reference volume, and consequently the reference pressure, will vary with temperature. Hence, temperature changes will introduce errors in the measurement system.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DiFoggio’s sensor with the teaching of Meringdal since this would sense the variation of temperature due to absorption of IR radiation by the molecules. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio as applied to claim 1 above, and further in view of Eberl et al. (US 11,137,376 B2, “Eberl”).
Regarding Claim 16, the fluid sensor according to claim 1 is taught by DiFoggio.
DiFoggio does not explicitly teach that the cavity in the housing structure is hermetically closed and comprises a target fluid component.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the DiFoggio art to arrive at the instant invention because [0025] discloses that the PAS apparatus 100 may include a vessel 110 to receive a fluid 120, the fluid sample may be stationary, the vessel may be a fixed component of the apparatus 100. Further, Fig.1 shows that the it is apparently sealed. Thus, the limitation is implicitly taught.
In any event, Eberl teaches a photoacoustic gas sensor includes a hermetically sealed housing filled with a reference gas ([Abstract]; col.1; lines 59-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DiFoggio’s sensor with the teaching of Eberl since a hermetically sealed housing is known in the art in order to hold reference gas without interacting the atmosphere. 
Allowable Subject Matter
(i) Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 18, the prior arts of the record do not teach or fairly suggest a fluid sensor comprising, in combination with the other recited elements, an inertial detection sensor, wherein a part of the inertial detection sensor forms a radiation receiving section, and INF 2019 P 55595 US-33-an IR emitter optically coupled to the housing structure and configured for emitting an IR radiation in the cavity, wherein the IR radiation has a center wavelength for providing an interaction of the IR radiation with a target fluid resulting in a temperature change in the radiation receiving section of the inertial detection sensor, which effects a mechanical pulse in the inertial detection sensor. 
Claims 19-20 are allowed by virtue of their dependence from Claim 18.

 (ii) Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 17, the prior arts of the record do not teach or fairly suggest a fluid sensor comprising, in combination with the other recited elements, wherein a part of the lid and/or of the substrate and/or a part of the inertial detection sensor forms a radiation receiving section arranged such that a temperature change ΔT in the radiation receiving section effects the mechanical pulse.  

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Prasad (US 9,995,674 B2) teaches a laser vibrometer for measurement of ambient chemical species includes a laser that produces a beam that is split into a reference readout beam and a signal readout beam. A probe laser beam is tuned to an absorption feature of a molecular transition, and generates acoustic signals when incident on a gaseous species via the photo acoustic effect. The scattered acoustic signals are incident on a thin membrane that vibrates. The readout laser beam reflected from the vibrating membrane is mixed with the reference beam at the surface of a photo-EMF detector. Interferrometric fringes are generated at the surface of the photo-EMF detector. Electric current is generated in the photo-EMF detector when the fringes are in motion due to undulations in the signal readout beam imparted by the vibrating membrane. A highly sensitive photo-EMF detector is capable of detecting picoJoules or less laser energy generated by vibrating processes (“Abstract”).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861